RESOLUCIÓN
Examinada la solicitud de reconsideración presentada por el Sr. Héctor Ayala Vega, reconsideramos la Opinión per curiam y Sentencia del 10 de octubre de 2013. En vista de las circunstancias atenuantes expuestas en la Urgente Moción de Reconsideración, entre las cuales se encuentran que: (1) el letrado acepta que la forma en que manejó el caso, luego de que recayera sentencia, no fue la más apro-*817piada; (2) el letrado expresa profundo arrepentimiento por lo ocurrido; (3) el letrado asegura que no repetirá este tipo de conducta, y (4) en 28 años como miembro de la profesión legal no había sido objeto de querella disciplinaria, reduci-mos el término de suspensión del ejercicio de la profesión de dos a un año.

Notifíquese por teléfono, facsímil y por la vía ordinaria. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo